DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a first semiconductor layer including Al.sub.x1Ga.sub.1-x1N (0.ltoreq.x1<1) and including a first partial region, a second partial region, a third partial region, a fourth partial region, and a fifth partial region, a second direction from the first partial region toward the first electrode crossing the first direction, a direction from the second partial region toward the second electrode being aligned with the second direction, a direction from the third partial region toward the third electrode being aligned with the second direction, the fourth partial region being between the first partial region and the third partial region in the first direction, the fifth partial region being between the third partial region and the second partial region in the first direction; a second semiconductor layer including Al.sub.x2Ga.sub.1-x2N (0<x2.ltoreq.1 and x1<x2) and including a first semiconductor region and a second semiconductor region, a direction from the fourth partial region toward the first semiconductor region being aligned with the second direction, a direction from the fifth partial region toward the second semiconductor region being aligned with the second direction; and a first insulating layer including a first insulating region, the first insulating region being between the third partial region and the third electrode in the second direction, a concentration of hydrogen in the fourth partial region being less than 1/10 of a concentration of magnesium in the fourth partial region”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge do not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 1 in its entirety (the individual limitations may be found but not in combination with proper motivation). Hence, Claim 1 is allowable.
The most relevant prior art Saitoh et al. (US publication 2013/0181226 A1), (specifically fig. 1 and related text) and Sugawara et al. (US publication 2006/0220044 A1), (specifically fig. 1 and related text), disclose some limitations of the claimed invention (Saitoh teaches first electrode (S, fig. 1), second electrode (D), third electrode (G); first semiconductor layer (6) and concentration of Mg and hydrogen in the first semiconductor layer ([0054-0056]) and Sugawara teaches concentration distribution for magnesium and hydrogen atoms in a gallium nitride based semiconductor device (fig. 1) but do not disclose nor render obvious independent claim(s) 1 as a whole and thus independent claim(s) 1 is deemed patentable. The depended claims are allowed for their dependency to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828